DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
a) claim 36 requires the steps of  “applying a voltage to the first hematocrit measurement system after the step to obtain a first current value, to obtain a current value that depends on glucose; and obtaining a glucose value of the biological sample based on the current value that depends on glucose and the hematocrit value of the biological sample.[italicizing by the Examiner]”  However underlying claim 29 already requires “applying a voltage to the second hematocrit measurement system after the step to obtain a first current value, . . . .”  So, it is not clear whether the current value obtained in claim 36 is a third current value (claim 29 recites obtaining a second current value relating to hematocrit value), whether the glucose value obtained in claim 36 is based on the first current value the apparently second current value or both, and whether two glucose values are obtained.  

b) claims 37 and claim 39 each refer to “the step to obtain a current value that depends on glucose”.  However, there are two such steps, one such step is in claim 29, from which claims 37 and 39 each depend, and the other one is in claim 36, from which claims 37 and 39 also depend.  Thus, it is not clear which of the two steps, in claim 29 or in claim 36, the quoted phrase above refers to.     




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujiwara et al. US 2016/0273017 A1 (hereafter “Fujiwara”; already cited in an Information Disclosure Statement).

Addressing claim 27, Fujiwara discloses a biosensor (see the Abstract), comprising: 
a capillary (the cut-out region of spacer 102 in Figure 1,which has inlet 12; see paragraphs [0087], [0002], and [0100], noting in the latter two paragraphs “capillary action” ) for introducing a biological sample (paragraph [0100]); 
a reagent part (11) containing an enzyme and a mediator in the capillary (paragraph [0093] and Figure 1); 
a first hematocrit measurement system (paragraph [0009]1) for measuring a hematocrit value, the first hematocrit measurement system being disposed so as to be in contact with the reagent part in the capillary (Figure 1) and comprising a first working electrode (C) and a first counter electrode (D  or E)(paragraphs [0093] and [0101]); and a second hematocrit measurement system2 for measuring a hematocrit value, the second hematocrit measurement system comprising a second working electrode (F) at a place where the reagent part is not disposed (Figure 1 and  paragraphs [0093] and [0009]) and a second counter electrode (G) disposed so as to be in contact with the reagent part (Figure 1 and paragraph [0093]).


Addressing claim 28, as a first matter, as best understood from Applicant’s disclosure,3 the first working electrode may also be construed as the claimed third working electrode and the first counter electrode may be construed as the third counter electrode when used for measuring glucose.  That is, based on Applicant’s disclosure,  the first working electrode and the first counter electrode are “additional” electrodes depending on their mode of use. Indeed, the Examiner has not found any disclosure of a biosensor having a physically distinct third working electrode from a second working electrode, and from a first working electrode.  Likewise there is lack of disclosure of a physically distinct third counter electrode.  For example, from the originally filed specification,

    PNG
    media_image2.png
    105
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    712
    media_image3.png
    Greyscale


In light of Applicant’s disclosure that a single physical electrode may be conceptually considered as two or more electrodes, the Examiner is construing electrode C in Fujiwara as also a third working electrode and either of electrode D or E as a third counter electrode (that is either electrode D or E may be considered as both the first counter electrode and the third counter electrode or if D may be the first counter electrode in the rejection of claim 27, then E is the third counter electrode in the rejection of claim 28).   As for using the third working electrode and the third counter electrode in Fujiwara being in contact with the reagent part in the capillary, see Fujiwara Figure 1.  As for using these two electrodes to obtain a current value that depends on glucose, see Fujiwara paragraphs [0103] and [0105].




Allowable Subject Matter


Claims 29-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 36-39 would be allowable if rewritten to overcome the rejections under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 29 the combination of limitations requires performing the steps of 
“applying a voltage to the second hematocrit measurement system after the step to obtain a first current value, to obtain a second current value; and obtaining a hematocrit value of the biological sample based on the first current value and the second current value.”
	Even if, in light of Shinno et al. US 9,625,442 B2 (hereafter ‘Shinno”; already cited in an Information Disclosure Statement), it would have been obvious to use the biosensor of Fujiwara by ” starting voltage application for a duration longer than 0 second and up to 0.7 second to the first hematocrit measurement system within 0 to 0.5 second after detection of introduction of the biological sample to obtain a first current value; . . . “ (see Shino col. 14:4-14, col. 16:1-9, and Figure 44), there is no suggestion in the prior art of applying a voltage and obtaining a hematocrit value as set forth in claim 29.  Although electrode F and electrode G in Fujiwara can be construed as a second working electrode and as a second counter electrode, respectively, of a second hematocrit measurement system5  they are not in fact disclosed as being used as such.  Fujiwara only uses the first hematocrit measurement system for measuring a hematocrit value (see Fujiwara paragraphs [0110]- [0115]).

  b) claims 30-39 depend directly or indirectly from allowable claim 29.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             September 10, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner will note that, barring a contrary showing, the phrase “hematocrit measurement system” as used herein in relation to the reagent part, first working electrode, and first counter electrode only indicates an intended use for these components taken together - no additional structure in the biosensor is implied by the claim.  The functions of these electrodes is determined by the internal electrical connections of the meter into which the biosensor test strip is inserted when a measurement on a sample is to be made.  
        
        2 Again, similarly as done above in footnote 1, the Examiner will note that, barring a contrary showing, the phrase “hematocrit measurement system” as used herein in relation to the reagent part, first working electrode, and first counter electrode only indicates an intended use for these components taken together - no additional structure in the biosensor is implied.  In any event, Fujiwara does imply in paragraph [0009] that this second measurement system is a first hematocrit measurement system.
        
        
        3 The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  See MPEP 804 II.B.2(a).
        	
        4 Pages 4-7 of the non-final Office Action of August 04, 2020 in parent application 16/345981 has a detailed description of Shinno as it pertains to Applicant’s disclosed biosensors.   
        
        5 See the rejection of claim 27 under 35 U.S.C. 102(a)(2) in this Office Action.